Case 19-59440-pwb          Doc 16   Filed 06/20/19 Entered 06/20/19 16:18:21               Desc Main
                                    Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

    In re:
                                                      Chapter 11
    P-D VALMIERA GLASS USA CORP.,
                                                      Case No. 19-59440-PWB
                 Debtor.


                NOTICE OF APPEARANCE OF COUNSEL AND REQUEST FOR
               SERVICE OF NOTICES, PLEADINGS, AND OTHER DOCUMENTS

        PLEASE TAKE NOTICE that Stephen P. Drobny, Esq., of the law firm of Jones Walker

LLP, files this Notice of Appearance as counsel to Kajima Building and Design Group, Inc., a

creditor and party in interest in the above-styled bankruptcy case.

        Pursuant to Federal Rules of Bankruptcy Procedure 2002 and 9010(b), the undersigned

does hereby request that the Clerk of this Court, and all other parties-in-interest in this proceeding,

provide notice of, and where applicable, service of, any and all motions, applications, orders,

pleadings, notices, or other communications filed in or pertaining to this proceeding to the

undersigned, whether such motion, application, order, pleading, notice, or other communication is

written or oral, formal or informal, by hand delivery, mail, telephone, telex, telecopy, or made in

any other manner whatsoever, at the address listed below:

                               Stephen P. Drobny
                               Jones Walker LLP
                               One Midtown Plaza
                               1360 Peachtree St, NE, Suite 1030
                               Atlanta, GA 30309
                               Telephone: (404) 870-7539 Facsimile: (404) 870-7562
                               Email: sdrobny@joneswalker.com

        The filing of this Notice of Appearance should not be construed as, or interpreted as, a

waiver of any and all defenses, jurisdictional or otherwise, that may exist in favor of Kajima

Building and Design Group, Inc., nor should the filing of such notice of appearance be deemed
{M1637035.1}
Case 19-59440-pwb        Doc 16     Filed 06/20/19 Entered 06/20/19 16:18:21              Desc Main
                                    Document     Page 2 of 3


to be (i) a consent to the equity jurisdiction of this Court, (ii) an acknowledgment that any specific

adversary proceeding or contested matter is either core or non-core; (iii) an acknowledgment or

consent to the entry by this Court of a final judgment in any adversary proceeding or contested

matter; or (iv) a waiver of any right to jury trial which may exist in favor of Kajima Building and

Design Group, Inc., in any proceeding that has been or will be instituted during the course of the

case.

Dated: June 20, 2019

                                       Respectfully Submitted,

                                       JONES WALKER LLP
                                       Attorneys for Kajima Building and Design Group, Inc.,
                                       One Midtown Plaza
                                       1360 Peachtree St, NE, Suite 1030
                                       Atlanta, GA 30309
                                       Email: sdrobny@joneswalker.com
                                       Telephone: 404.870.7500
                                       Facsimile: 404.870.7501

                                       By:     /s/ Stephen P. Drobny
                                               Stephen P. Drobny
                                               Georgia Bar No. 430447




{M1637035.1}
Case 19-59440-pwb        Doc 16    Filed 06/20/19 Entered 06/20/19 16:18:21            Desc Main
                                   Document     Page 3 of 3


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

    In re:
                                                    Chapter 11
    P-D VALMIERA GLASS USA CORP.,
                                                    Case No. 19-59440-PWB
               Debtor.


                                CERTIFICATE OF SERVICE

        I certify that on June 20, 2019, I electronically filed the foregoing with the Clerk of the

Court using CM/ECF, at which time all parties authorized to receive Notices of Electronic Filing

were served.



                                             /s/ Stephen P. Drobny
                                             Stephen P. Drobny




{M1637035.1}
